

Exhibit 10.1








May 12, 2004








Mr. Frank T. “Chip” Webster
6018 Deerwood Road
Houston, TX 77057


Dear Mr. Webster:


Reference is hereby made to the desire of Adams Resources & Energy, Inc., a
Delaware corporation (“ARE”), to employ you (“Webster”) as President and Chief
Operating Officer, and to Webster’s desire to accept such employment.


This letter (the “Agreement”), when fully executed by ARE and Webster and duly
approved and ratified by ARE’s Board of Directors (the “Board”), shall serve to
evidence the agreement of ARE to employ Webster for the time period and upon and
subject to the terms, conditions and provisions set forth below.


1. (a) ARE hereby employs Webster as its President and Chief Operating Officer
and Webster hereby accepts such employment for the time period beginning May 14,
2004, and ending May 13, 2007, subject to earlier termination as hereinafter set
forth (the “Term”). Anything herein contained to the contrary notwithstanding,
ARE shall have the unilateral right to terminate Webster’s employment at any
time during the Term with or without cause.


(b) Anything herein contained to the contrary notwithstanding, ARE’s employment
of Webster hereunder and payment of the bonus described in Numbered Paragraph
5(d) shall be subject to approval and ratification by the Board prior to the
commencement of the Term.


The appointment of Webster as President and Chief Operating Officer shall become
effective only upon approval by the Board on or before May 14, 2004.


2. During the Term and subject to the remaining terms, conditions and provisions
of this Agreement, Webster shall report to and execute fully and faithfully the
directives and policies of the Board and its Chairman in a timely and
appropriate fashion. It is the intention of ARE that Webster serve as a member
of the Board, subject to the provisions of ARE’s Certificate of Incorporation
and By-Laws and subject to the provisions of Applicable Law.


3. (a) Webster expressly agrees that during the Term, he will devote his full
time, talents and energies to the faithful discharge of his duties and
responsibilities as President and Chief Operating Officer of ARE, including,
without limitation:


(1) The general management and supervision of personnel employed by ARE and each
of its subsidiaries.


(2) The development of short- and long-range plans for ARE and its businesses,
including, without limitation, budgets, goals and business opportunities.


(3) The management of the day-to-day operations of ARE and each of its
subsidiaries.


and such other and additional duties and responsibilities as the Board or
Chairman of the Board may direct from time to time.


(b) Webster may, with the prior written approval of the Board, serve on the
board of directors of other corporations, provided that: (i) such participation
does not interfere with or diminish the performance by Webster of his duties
hereunder; (ii) there is no actual or potential conflict of interest between
such other corporation(s) and ARE (or any of ARE’s subsidiaries or affiliates);
and (iii) Webster agrees to resign from any such board(s) of directors at the
request of the Board. Webster hereby discloses that he currently serves on the
board of directors of The Houston Producers’ Forum.


4. (a) Webster agrees that in the discharge of his duties hereunder, he shall at
all times comply with the letter and spirit of all Applicable Law, including,
without limitation, all state, federal and local statutes, rules, regulations,
codes, orders, directives, judgments, decrees, determinations, and, in
particular, any applicable law regulating or affecting publicly traded
corporations in any way (“Applicable Law”).


(b) Webster shall take all measures and actions required to establish and
maintain ARE’s timely and complete conformity to and compliance with all
requirements of Applicable Law regarding public disclosure and disclosure
required to be made to government authorities and to auditors hired to examine
the books, records and accounts of ARE.


(c) Webster shall take all measures and actions required to establish and
maintain ARE’s timely and complete conformity to and compliance with all
requirements of Applicable Law regarding corporate governance, corporate record
keeping and public disclosure.


5. (a) Webster shall be paid the following annual salaries during the Term, less
applicable and lawful withholdings and deductions:


$350,000.00        May 14, 2004 to May 13, 2005


$367,000.00        May 14, 2005 to May 13, 2006


$385,000.00        May 14, 2006 to May 13, 2007


The salary shall be paid in equal periodic installments in accordance with ARE’s
customary payroll procedures. Webster acknowledges and agrees to the deduction
from his salary of any amounts advanced or paid on his behalf by ARE.


(b) Webster shall participate in such leave, insurance and other employee
benefit plans of ARE that may be in effect from time to time for
management-level employees to the extent Webster is eligible under the terms of
such plans. Webster shall be provided a personal secretary.


(c) Webster shall be entitled to four (4) weeks paid vacation during each
calendar year of the Term of this Agreement, but such vacation may not be
accrued. Webster is also entitled to holidays in accordance with ARE’s holiday
schedule.


(d) In addition to his salary, Webster shall be entitled to and receive a
one-time bonus in the amount of $100,000.00, less applicable and lawful
withholdings and deductions, payable within five (5) working days after each of
the following have occurred: (i) the approval and ratification of this Agreement
by the Board; (ii) the completion and acceptance by the Board of an appropriate
background search and investigation of Webster; and (iii) the commencement of
this Agreement. The entire net amount of such bonus shall be used by Webster to
purchase the stock of ARE in his name and for his own account. Webster agrees
that no sale of all or any of such stock shall take place prior to May 14, 2007,
and then only in accordance with Applicable Law.


(e) Webster shall be reimbursed for all reasonable and necessary travel and
entertainment expenses incurred by Webster in the performance of his duties
hereunder, but only in accordance with ARE’s written policies pertaining to
expense reimbursement, including the submission of appropriate supporting
written documentation. Webster shall also be reimbursed for monthly membership
fees during the Term for his membership in the Houston Country Club and the
Petroleum Club.


(f) Webster shall be eligible to earn annual performance bonuses at the sole
discretion of the Board based on year-over-year increases in the profitability
of ARE and the recommendation of the Chairman of the Board.


6. Any disputes arising under or in connection with this Agreement shall be
resolved by binding arbitration in accordance with then-applicable rules and
procedures of the American Arbitration Association applicable to employment
disputes. The arbitration proceedings shall be held in Houston, Texas. Judgment
upon the award reached by the arbitrator(s) may be entered in any court having
jurisdiction and sitting in Houston, Harris County, Texas. Costs of the
arbitrator shall be borne equally by Webster and ARE; however, attorney fees and
expenses shall be borne by the party incurring such fees and expenses.


7. (a) In the event Webster’s employment is terminated due to his death, his
estate shall be entitled to receive: (i) any earned and unpaid salary accrued
through the date of his death; (ii) any benefits due to applicable plans and
programs of ARE; and (iii) if applicable, any benefits due under or pursuant to
workers compensation.


(b) In the event Webster becomes disabled to the extent that he is rendered
unable to perform his duties and responsibilities under this Agreement and such
disability continues for a period of ninety (90) days or an aggregate of one
hundred twenty (120) days during any calendar year, ARE shall have the right to
terminate this Agreement upon ten (10) days’ prior written notice. Such notice
shall be considered to be termination for Cause as hereinafter more particularly
described. In the event Webster’s employment is terminated due to his
disability, Webster shall be entitled to receive: (i) any earned and unpaid
salary accrued through the date of termination described in the notice; (ii) any
benefits due to applicable plans and programs of ARE; and (iii) any benefits
available to Webster pursuant to Applicable Law.


(c) In the event Webster’s employment is terminated for Cause (as hereinafter
described), Webster shall be entitled to receive: (i) any earned and unpaid
salary accrued through the date of termination of his employment hereunder; (ii)
any benefits due to applicable plans and programs of ARE; and (iii) any benefits
available to Webster pursuant to Applicable Law.


8. (a) For the purpose of this Agreement, “Cause” means that Webster:


(1) Has committed a criminal violation involving dishonesty, fraud, breach of
trust or any felony crime.


(2) Engages in misconduct in the performance of his duties or responsibilities
which materially injures ARE or any subsidiary or affiliate or that exposes ARE
to public ridicule.


(3) Fails in his duty to cause ARE or any subsidiary to comply with and conform
to Applicable Law in a timely fashion.


(4) Uses, sells or distributes illegal or controlled substances.


(5) Violates material policies or procedures of ARE, which violation results in
material harm to ARE.


(6) Violates any material provision of this Agreement.


(7) Fails or refuses to conform to or execute the policies or directives of the
Board.


(8) Misappropriates any material business opportunity of ARE.


(9) Engages in any personal misconduct which reflects unfavorably on ARE, brings
ARE into public disrespect or exposes ARE to public ridicule.


(b) In the event ARE determines Webster’s conduct or omission justifies
termination for Cause, it shall provide Webster written notice thereof within
reasonable time, but shall have no obligation to do so prior to relieving him of
his duties and responsibilities under this Agreement.


(c) In the event Webster voluntarily resigns and such resignation is accepted by
the Board, Webster shall be entitled to receive only any earned and unpaid
salary accrued through the actual date of acceptance of his resignation.


(d) In the event Webster’s employment is terminated without Cause (and absent
death, disability or voluntary resignation), Webster shall be entitled to be
paid the balance of his salary due hereunder, paid in the manner and at the
times specified in Numbered Paragraph 5(a) of this Agreement. Payment of such
remaining salary, however, is and shall remain subject to offset for amounts
which Webster receives due to any other employment, work or effort performed
during the time period of the remainder of the Term. ARE shall have the right at
all times to establish and verify through reasonable means Webster’s efforts to
mitigate, including requiring Webster to furnish tax returns and other records.


9. For the purposes of this Numbered Paragraph 9, the term “change of control”
means that in the aggregate, the ARE common stock holdings of KSA Industries,
Inc., K. S. Adams, Jr., Nancy N. Adams, and their children and grandchildren
combined is less than twenty percent (20%) of the then-total issued common stock
of ARE.


Provided that this Agreement has not been earlier terminated by either Webster
or ARE, and provided there is a change of control of ARE, and further provided
that as a direct or indirect result of such change of control (and not as a
result of Cause) this Agreement is terminated, then and in all of such events,
Webster shall receive the greater of: (i) the remaining salary due him under
this Agreement and (ii) a sum equal to $385,000.00 (all less applicable
withholdings and deductions).


10. All notices required or permitted to be given hereunder shall be in writing
and be deemed given when delivered by courier, overnight delivery service or
United States certified mail, return receipt requested, when properly addressed
and delivery cost prepaid, as follows:


If to ARE:


K. S. Adams, Jr.
Chairman of the Board
Adams Resources & Energy, Inc.
4400 Post Oak Parkway, Suite 2700
Houston, TX 77027
(713) 881-3401 Phone
(713) 881-3408 Facsimile


with a copy to:


Richard B. Abshire
Executive Vice President
Adams Resources & Energy, Inc.
4400 Post Oak Parkway, Suite 2700
Houston, TX 77027
(713) 881-3609 Phone
(713) 881-3491 Facsimile


        

--------------------------------------------------------------------------------

 


If to Webster:


Frank T. “Chip” Webster
6018 Deerwood Road
Houston, TX 77057
(713) 784-4855 Phone
webandco1@aol.com


11. This agreement is personal to Webster and may not be assigned by him to any
other party or entity without the prior express written approval of ARE. This
agreement shall be binding upon and inure to the benefit of all successors and
assigns of ARE.


12. This agreement has been made, entered into, and negotiated in the State of
Texas and shall be governed by the internal laws of such State, without regard
or resort to choice of law rules.


13. This agreement contains the entire agreement of the parties and no other
agreements, prior or subsequent, oral or written, shall be recognized unless and
until signed by both parties and hereto attached.


Please indicate your acceptance hereof and agreement hereto by signing in the
space provided below.


Very truly yours,


ADAMS RESOURCES & ENERGY, INC.




By                             
K. S. Adams, Jr.
Chairman of the Board and President




ACCEPTED AND AGREED TO:




__________________________________
FRANK T. “CHIP” WEBSTER
